Citation Nr: 0704046	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to an initial compensable rating for right 
lateral thigh meralgia paresthetica.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1996 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

On his substantive appeal form in February 2005, the veteran 
listed as on appeal increased ratings for his bilateral knee 
disorders.  These are not on appeal, however.  He had not 
previously disagreed with the ratings assigned to these 
conditions in a January 2005 rating decision, so writing 
these issues on his appeal form constituted a notice of 
disagreement.  He was sent a statement of the case in 
December 2005, but no additional correspondence was received 
from his to perfect the appeal.  Furthermore, even though the 
statement of the case issued to the veteran in January 2005 
included an issue concerning the rating for residuals of 
cholecystectomy, to include irritable bowel syndrome, the 
veteran specifically indicated on his appeal form which 
issues he was pursuing, and this issue was not listed.  
Therefore, these issues are not before the Board at this 
time.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the veteran 
claims throughout the pendency of this appeal that his right 
thigh condition causes manifestations, to include but not 
limited to erectile dysfunction. He appears to be raising a 
claim for service connection for erectile dysfunction, 
secondary to his service-connected right lateral thigh 
meralgia, and this issue is REFERRED to the RO for 
appropriate action.

The issue of entitlement to an initial compensable rating for 
right lateral thigh meralgia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent or persuasive evidence that the 
veteran's right shoulder strain was caused by any remote 
incident of service. 


CONCLUSION OF LAW

The veteran's right shoulder condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran seems to have alternative theories regarding the 
cause of his current right shoulder condition. Initially, he 
alleged that his right shoulder pain began in 2000 after 
lifting heavy computer equipment while in service. In his 
notice of disagreement (NOD) and substantive appeal, however, 
he alleges that his right shoulder was injured while laying 
cable under a floor. Specifically, he alleges he bumped into 
a post knocking over a heavy server and injured his shoulder 
trying to catch the object. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).


The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of any right shoulder 
condition.  In January 2000, the veteran did complain of 
shoulder pain (which shoulder was affected is not noted).  It 
does not appear that the physician examined the shoulders, 
and no shoulder disorder was identified.  In July 2000, when 
undergoing physical therapy for his knee disorders, the 
veteran did complain of left shoulder pain, but there was no 
mention of the right shoulder.  Upon separation, he 
complained of pain in other joints, but did not mention any 
shoulder problems. Therefore, his service medical records are 
simply devoid of any findings consistent with the presence of 
a chronic right shoulder condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current right 
shoulder condition is related to any other remote incident in 
service. The Board concludes it is not. 

After service, there are no outpatient treatment records 
indicating any complaints, treatments or diagnoses of any 
right shoulder condition. The veteran was afforded a VA 
examination in October 2003 where the veteran was diagnosed 
with "right shoulder strain." The examiner found the 
veteran's shoulder to have mild tenderness at the 
acromioclavicular joint as well as mild limitation of motion. 
The examiner, however, does not link the veteran's right 
shoulder strain to any remote incident of service. Indeed, no 
medical provider has ever linked the veteran's right shoulder 
strain with any incident of service or otherwise conflicted 
with the VA examiner's opinion. 

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence. That is, the Board presumes 
continuity of symptomatology. The provisions concerning 
continuity of symptomatology, however, do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Although 
the Board accepts the veteran's statements that he suffered 
with right shoulder pain since service, his claim fails based 
upon the lack of medical nexus associating his current 
condition to any in-service injury. See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  In other words, even accepting 
the veteran's allegations, no medical professional has ever 
conclusively linked his right shoulder condition to any 
remote incident of service. 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for cervical and thoracic spine 
disabilities must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2003.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter also told him to provide any 
relevant information or documents in his possession. The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was provided an examination, but was not afforded 
a medical opinion regarding the etiology of his right 
shoulder condition. The Board concludes a medical opinion is 
not needed in this case because the only evidence indicating 
the veteran "suffered an event, injury or disease in 
service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include providing a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) 
(2006).

Here, the veteran applied for service connection both for a 
right hip condition and a right thigh condition in September 
2003. He was service connected for right lateral thigh 
meralgia paresthetica in a February 2004 rating decision and 
assigned a noncompensable evaluation. To date, no 
adjudication was done in regard to his right hip condition.

The veteran's service medical records indicate that the 
veteran woke up some time in April 2001 with a numb and 
painful right hip and right leg. Treatment for his right hip 
and leg continued until his separation in August 2003. His 
service medical records indicate a diagnosis of meralgia 
paresthetica, right side. Additionally, at least one doctor, 
in November 2001, indicated that the veteran's right hip pain 
is not the result of his meralgia paresthetica, but rather of 
unknown etiology. 

The veteran was afforded a VA examination in October 2003 
where the examiner diagnosed the veteran with "meralgia 
paresthetica, right leg, with right hip pain." It is unclear 
from the medical evidence whether the veteran's right hip 
pain is part of his service-connected condition or a separate 
and distinct condition that requires separate adjudication. 

The October 2003 VA examination is also incomplete in that it 
is not entirely clear which specific nerves in the veteran's 
right lower extremity are affected by his meralgia 
paresthetica, and to what extent. There simply is not 
adequate information in the record to properly evaluate the 
veteran's service-connected condition considering all 
possible diagnostic codes.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case," and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology. Any change in diagnostic code by 
a VA adjudicator must, however, be specifically explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
this case, despite the lack of medical information, the RO 
assigned a diagnostic code for the veteran's condition that 
considers impairment of the external cutaneous nerve of the 
thigh.  The veteran's service medical records suggest, 
however, that the femoral nerve was affected.  This is a 
practical difference in the veteran's case, since mild 
impairment of the external cutaneous nerve of the thigh 
warrants a zero percent rating, while mild impairment of the 
femoral nerve warrants a 10 percent rating.  For all these 
reasons, a new VA examination is indicated.

The RO should also take this opportunity to obtain the 
veteran's recent outpatient treatment records from January 
2005 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Kansas City, Missouri from January 2005 
to the present. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2. After the evidence is obtained, to the 
extent available, arrange to have the 
veteran scheduled for a neurological 
examination of his right lower extremity.  
After reviewing the claims file, examining 
the veteran, and performing any indicated 
testing, the examiner should indicate, 
with respect to his right lower extremity, 
whether any or all of the following nerves 
are affected by meralgia paresthetica: 
(1) sciatic, (2) external popliteal 
(common peroneal), (3) musculocutaneous 
(superficial peroneal), (4) anterior 
tibial (deep peroneal), (5) internal 
popliteal (tibial), (6) posterior tibial, 
(7) anterior crural (femoral), (8) 
internal saphenous, (9) obturator, (10) 
external cutaneous nerve of the thigh, and 
(11) ilio-inguinal.  

For each affected nerve, the examiner 
should indicate, with respect to each 
lower extremity, whether the impairment is 
in the nature of a neuritis, a neuralgia, 
and/or paralysis.  If paralysis of any 
nerve is identified, the examiner should 
indicate whether the paralysis is complete 
or incomplete and, if it is incomplete, 
whether the incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  

Finally, the examiner should also note 
whether the veteran's right hip pain is a 
result of his meralgia paresthetica or if 
the right hip pain is due to a separate 
and distinct disability. A complete 
rationale for all opinions should be 
provided.

3. Thereafter, based on the examiner's 
opinions, take appropriate adjudicatory 
action on the veteran's claim for a higher 
initial rating for meralgia paresthetica 
of his right lower extremities, and on his 
right hip pain claim.  In so doing, 
consider the specific nerves of the lower 
extremities that are medically identified 
as being affected by meralgia 
paresthetica, and all appropriate 
neurological diagnostic codes.  Also 
consider whether "staged" ratings are 
warranted pursuant to Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any 
benefit sought remains denied, issue a 
supplemental SOC (SSOC) to the veteran and 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


